 



Exhibit 10.8
EXECUTION COPY
ENCORE WIRE CORPORATION
ENCORE WIRE LIMITED
WAIVER
TO MASTER NOTE PURCHASE AGREEMENT
$45,000,000
5.27% Senior Notes, Series 2004-A
Due August 27, 2011
Dated as of June 29, 2007
To the Holders of the Senior Notes
     Named in the Attached Schedule I
Ladies and Gentlemen:
     Reference is made to the Note Purchase Agreement dated as of August 1, 2004
(the “Note Agreement”) among Encore Wire Limited, a Texas limited partnership
(the “Company”), Encore Wire Corporation, a Delaware corporation (the “Parent”),
and each of the Purchasers named in Schedule A thereto pursuant to which the
Company issued $45,000,000 aggregate principal amount of its 5.27% Senior Notes,
Series 2004-A, due August 27, 2011 (the “Notes”). You are referred to herein
individually as a “Holder” and collectively as the “Holders.” Capitalized terms
used and not otherwise defined herein shall have the meanings ascribed to them
in the Note Agreement.
     The Company and the Parent have requested waivers of Sections 9.5 and 10.5
of the Note Agreement in connection with the merger of the Company into EWC GP
Corp., a Delaware corporation and a Restricted Subsidiary (“GP Corp.”), and the
subsequent merger of GP Corp. into the Parent (surviving entity). In connection
with this transaction EWC LP Corp., a Delaware corporation and a Restricted
Subsidiary, is also merging into GP Corp. prior to the merger of GP Corp. into
the Parent. The Company and the Parent have made a similar request of the banks
in respect of the Credit Agreement. The Holders are willing to grant the waiver
under such section of the Note Agreement on the terms and conditions set forth
herein.
     In consideration of the premises and for good and valuable consideration,
the receipt and sufficiency of which are acknowledged, the Parent, the Company
and the Holders agree as follows:

 



--------------------------------------------------------------------------------



 



1. WAIVER
     The Holders hereby waive any Default or Event of Default under Sections 9.5
and 10.5 of the Note Agreement resulting from the merger of the Company into GP
Corp. and the subsequent merger of GP Corp. into the Parent (surviving entity).
This waiver is limited to its terms, is conditioned upon an identical waiver by
the banks under the Credit Agreement, and shall not constitute a waiver of any
other term, condition, representation or covenant under the Note Agreement or
any of the other agreements, documents or instruments executed and delivered in
connection therewith.
2. ISSUANCE OF NEW NOTES
     The Holders shall receive new Notes executed and delivered by the Parent,
as successor in interest to the Company, after surrender by the Holders of their
respective Notes that are currently issued in the name of the Company.
3. REAFFIRMATION; REPRESENTATIONS AND WARRANTIES
     3.1. Reaffirmation of Note Agreement. The Parent reaffirms its agreement to
comply with each of the covenants, agreements and other provisions of the Note
Agreement and the Notes, including the waivers of Sections 9.5 and 10.5 effected
by this Waiver.
     3.2. Note Agreement. The Parent and the Company represent and warrant that
the representations and warranties contained in the Note Agreement are true and
correct as of the date hereof, except (a) to the extent that any of such
representations and warranties specifically relate to an earlier date, (b) for
such other matters as have been previously disclosed in writing by the Parent
and the Company (including in financial statements and notes thereto) to the
Holders and (c) for other changes that, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
     3.3. No Default or Event of Default. After giving effect to the
transactions contemplated hereby, there will exist no Default or Event of
Default.
     3.4. Authorization.
     3.4.1. Parent. The execution, delivery and performance by the Parent and
the Company of this Waiver have been duly authorized by all necessary corporate
action and, except as provided herein, do not require any registration with,
consent or approval of, notice to or action by, any Person (including any
Governmental Authority) in order to be effective and enforceable. The Note
Agreement and this Waiver each constitute the legal, valid and binding
obligations of the Parent and the Company, enforceable in accordance with their
respective terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

2



--------------------------------------------------------------------------------



 



     3.4.2. Subsidiary Guarantor. The execution, delivery and performance by the
Subsidiary Guarantor of the Reaffirmation of Subsidiary Guaranty have been duly
authorized by all necessary corporate action and, except as provided herein, do
not require any registration with, consent or approval of, notice to or action
by, any Person (including any Governmental Authority) in order to be effective
and enforceable. The Subsidiary Guaranty constitutes the legal, valid and
binding obligations of such Subsidiary Guarantor, enforceable in accordance with
their respective terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
4. EFFECTIVE DATE
     This Waiver shall become effective as of June 29, 2007 upon the
satisfaction of the following conditions:
     4.1. Consent of Holders to Waiver. Execution by the Required Holders and
receipt by the Holders of a counterpart of this Waiver duly executed by the
Parent and the Company.
     4.2. Reaffirmation of Subsidiary Guaranty. The Subsidiary Guarantor shall
have executed and delivered to the Holders a Reaffirmation of Subsidiary
Guaranty in the form of Exhibit A hereto.
     4.3. Amendment to Credit Agreement. The Holders shall have received a copy
of an executed Third Amendment to Credit Agreement dated as of June 29, 2007, in
form and substance satisfactory to the Holders.
     4.4. Legal Opinion. No later than July 10, 2007, the Holders shall have
received an opinion of the Parent’s counsel, in form and substance satisfactory
to the Holders and its counsel. Failure of the Holders to receive such an
opinion by such date shall be an Event of Default under the Note Agreement.
     4.5. Fees of Special Counsel. The Parent shall have paid all fees and
expenses of special counsel to the Holders.
5. MISCELLANEOUS
     5.1. Ratification. Except as modified hereby, the Note Agreement, including
the representations and warranties contained therein, shall remain in full force
and effect and is ratified, approved and confirmed in all respects as of the
date hereof.
     5.2. Binding Effect. This Waiver shall be binding upon and inure to the
benefit of the respective successors and assigns of the parties hereto.
     5.3. Governing Law. This Waiver shall be governed by and construed in
accordance with Illinois law.

3



--------------------------------------------------------------------------------



 



     5.4. Counterparts. This Waiver may be executed in any number of
counterparts, each executed counterpart constituting an original, but altogether
only one instrument.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parent, the Company and the Holders have caused
this Waiver to be executed and delivered by their respective officer or officers
thereunto duly authorized.

            ENCORE WIRE CORPORATION
      By:   /s/ Daniel L. Jones         Name:   Daniel L. Jones        Title:  
President and Chief Executive Officer        ENCORE WIRE LIMITED
By its General Partner, EWC GP CORP.
      By:   /s/ Frank J. Bilban         Name:   Frank J. Bilban         Title:  
Vice President— Finance, Treasurer and Secretary     

S-1



--------------------------------------------------------------------------------



 



The foregoing is agreed
to as of the date thereof.

      HARTFORD LIFE INSURANCE COMPANY
By:
  Hartford Investment Management
Company (successor by merger of
Hartford Investment Services, Inc.) Its Agent and Attorney-in-Fact

          By:   /s/ Daniel C. Leinlbach         Name:   Daniel C. Leinlbach     
  Title:   Senior Vice President     

S-2



--------------------------------------------------------------------------------



 



          GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY
    By:   /s/ Tad Anderson         Name:   Tad Anderson        Title:   Ass’t.
Vice President, Investments        By:   /s/ Eve Hampton         Name:   Eve
Hampton        Title:   Vice President, Investments        LONDON LIFE INSURANCE
COMPANY
    By:   /s/ B.R. Allison         Name:   B.R. Allison        Title:  
Authorized Signatory        By:   /s/ D.B.E. Ayers         Name:   D.B.E. Ayers 
      Title:   Authorized Signatory     

      LONDON LIFE AND GENERAL REINSURANCE
COMPANY LIMITED
By:
  Orchard Capital Management, LLC as
Investment Advisor

          By:   /s/ Eve Hampton         Name:   Eve Hampton        Title:  
Authorized Signatory        By:   /s/ Cathe Tocher         Name:   Cathe Tocher 
      Title:   Authorized Signatory     

S-3



--------------------------------------------------------------------------------



 



SCHEDULE I

              Principal Amount Holder   of Senior Notes
Hartford Life Insurance Company
  $ 25,000,000  
Great-West Life & Annuity Insurance Company
    10,000,000  
London Life Insurance Company
    7,000,000  
London Life and General Reinsurance Company Limited
    3,000,000  

Schedule I



--------------------------------------------------------------------------------



 



EXHIBIT A
REAFFIRMATION OF SUBSIDIARY GUARANTY
     Reference is made to the Note Purchase Agreement dated as of August 1, 2004
(the “Note Agreement”) among Encore Wire Limited, a Texas limited partnership
(the “Company”), Encore Wire Corporation, a Delaware corporation, and each of
the Purchasers named in Schedule A thereto pursuant to which the Company issued
$45,000,000 aggregate principal amount of its 5.27% Senior Notes, Series 2004-A,
due September 30, 2011 (the “Notes”). In connection with the Note Agreement, the
undersigned executed and delivered a Subsidiary Guaranty dated as of August 1,
2004 in favor of the holders from time to time of the Notes.
     The undersigned acknowledges receipt of the Waiver, consents to such Waiver
and each of the transactions contemplated thereby, and hereby reaffirms its
obligations under the Subsidiary Guaranty.
Dated as of June 29, 2007

            EWC AVIATION Corp.
      By:   /s/ Frank J. Bilban         Name:   Frank J. Bilban        Title:  
Vice President & Chief Financial Officer     

Exhibit A